LowerColoradoRiverAuthorit
‘Littlei
      leldBnllding
Austln,Texae

Gent1alwl:                          Attention: Mr. Gideon,General
                                               Counsel.

                                    OpinionBo.'O-3301
                                    Re: Power of the City of I&no to
                                        oharge the Authorityrental
                                        on its poles used In -iah-
                                        lilgelectric1Qhte.

          We have carefullyconsideredthe validityof the ordinancepassed
by the City of Llano on December 9, 1940,which requiresthe Lower Colorado
River Authorityto pay rentalon the poles which it uses In the City of
Llano in the distributionof electriccurrent.

          In the letterwrittenby Mr. Gideon,your generalcounsel,you
havs requestedour opinionaa tc whether this ordinanceIs enforcible
against the Authority.

          The Act of the Legislaturecreatingthe Lower ColoradoRiver
Authority,being Ch. 7 of the Acts of the 43rdLeglslattie,4th Called
Session,p. 19, containsthe followingsalientcondition. It ia made~a
govarmaental agencyunder the provisionsof Sec. 59, ArticleXVI:'ofthe
state Constitution.

         The last sentencein Sec. lof said Act reads:

         "HothingIn this Act or in any other sot or law contained,
    however,shall be conetzuedas authorizingthe Districtto levy
    or collecttaxes or assessmenta,or ta create any indebtedmae
    payableout of taxes or assessments,or In any way to pledge the
    oreditof the State."

         Section2 of aaM Act reads:

         "Exceptas expresslylimitedby this Act, the Dietrlct
    shall have and is hereby authorizedto exerciseall paver,
    rl&t, privilegesand functionsconferredby general law upon
    any dietriotor dietriotscreatedpursuantto Section 59 of
    ArticleXVI of the Constitutionof the State of Texas, * + *
    and it is authorizedto exemlse the followingpowere,rights,
    privilegesand functions:
                                                                     .      -




Lower ColoradoRiver Authority- page 2 (o-3301)



          “(a).  To developand generatewater power and electric
     energywithin the boundairesof the Dietriotand to dietribute
     and sell water power and electricenergy,within or without the
     boundariesof the Die@ict.;

          "(I). To conetzuct,extend, improve,maintainand reoon-
     struct,to cause to be conatzucted,extended,improved,maln-
     tainedand reconstructed, and to ume and operate,any and all
     facllltieaof any kind neceeearyor convenientto the exeroiee
     of such powers,righta,privilegeeaad functiona."

         Your letterstated that:

         "The Lower ColoradoRiver Authority-     and operates
    within the City of Llano electriclight poles which are
    situatedin the streetsand alleys of eaid city, and, there-
    fore, oomee within the provisionsof Section 1 of said or-
 ",~dillame."

         The city ordinancereferredto, a copy of which you enclosed,
requlreeeach organizationor corporationmaintainingany telegraph,tele-
phone, electrlelight or other poles in the City of Llano to pay said city
annuallyfor such privilegea rental equal to three per cent of its gross
receipts,

          The real question,therefore,for detexminatlonis whether the
City of Llanc ten charge the State of Texas a rental for the use of the
streetsand alleyswhich are being used by eaid governmentalagency to
distributeelectriccurrenttc the inhabitantsof said city,

          In our Opinionlo. O-2037>dated March 28, 1940, addressedti
Mr. Sheppard,Comptrollerof 'PublicAccounts,we held that the propertyof
the Lower ColoradoRiver Authoritywas exempt from taxation,by reason of
lte being a governmentalagency. We encloseyou a copy of said opinion.

          In Robbinev. LimestoneCounty, 114 Tex. 265,268 S.W. 915, the
SupremeCourt of Texas, in an exhaustiveopinion,held that all public roads
in the State of Texae belange&to the sovereim state, and that the State
had full controland authorityover same.

         In 44 C. J., 925, in discussingthe power of cities to control
the streete,the rule is thus stated:

         “(3677) within federalend state constitutionallimitations,
    the Legislaturea8 representative of the state has power to OOnt.rOl
    and regulatestreetsin any way not inconeietent  with their proper
    uee* * * Q The power of the Legislatureto regulatestreetshas
    been classifiedaa part of the policepower, * * *
Lower ColoradoRiver Authority- Page 3 (o-3301)



         “(3679) Strictlyspeaking,a municipalityhaa no original
    or inherentpower tc controland regulateita atreels."

         In 44 0. J. 976,par. 3770,the followiag
                                               hqfuage le ntlsebt
          "(a) The etate"spower to grant the we of streetsbeing
     euprenewithin oonetltutlonallimitations,It may exercise
     such power against the muuiclpality'sdissent."

          Section 10 of the ordinancein questionprovidesthat if the
Lower ColoradoRiver Authorityfalls to pay the rental,it shall,upon
conviotion,be fined in any sum not to exceed$100.00for each day, and
providesthat each day &la11 be deemed a separateoffense. In our opinion,
the Cfty of Llano, a municipalcorporation,organizedunder the authority
of the LegPslature,cannot inflictand collecta fine from the State of
Texas for the use of the streeteand alleys in said city which are owned
and controlledby f&e State of Texas.

          In City of Arlingtonv. Lfllard,294 S. W. 829, the Supreme
Court, in answeringcertifiedquestions,held an ordinancepassedby the
City of Arlingtonwaa void, which prohibitedthe operationfor hire of
motor busses over and upon certainstreetsin said city, and used the
followinglanguages

         "(3) We think the power sought tc be exercisedhere is
    inconeistentwftbgeneralstatutes,and has not been delegated
    to the cities,at least that ft is very doubtful;and the rule
    as stated in 28 6. J. ps 265 Is thats

         "Where a particularpower fs claimedfor a municipal
    corporation* * + any fair, reasonabledoubt as to the existence
    and poaeessionof the power w¶.l.P
                                    be resolvedagainstthe corpo-
    ration,and the power denied to it,' Brenbam v. BrenbemWater
    Co. 67 Tex, 542."
          In City of Fort Worth v. LilPard,294 S. W. 831, the Supreme
Court, in holding invalfdan ordinancepassedby the City of Fort Worth,
which prohibitedthe use of the streetsby those carryingpassengersfor
hire, used this language:

          "In en opiniondeliveredtoday in the case of City
     of Arlingtonv. Lillard,294 9. W. 829, this court held that
     the city is withoutpower tc prohibitthe uee of its streets
     to those carryingpassengersfor hire."

          in WesltV* City of Waco, 294 S.W. 832, the SupremeCourt, in up-
holdingan ordinanceof the City of Waco, which prohibitedthe uee of the
public square for privatebusiness,used this language:                        ~'..
                                                                                ..
Iower CoPoraaoRlwr Auticzit~D Page k



         “(I)   The hfgbmyn   of the Stat+a# hohUng   streets
    of eltfea,belong to %e State, aredthe State hae’33111
    contml and authorftyover then. l?neyOare the prcgerty
    Of &na for the IaBeoafthe state, which, tIWou& itm
    Legfslature, has abec??oPte eowb~~‘l
                                       QV%P wame, which tmm.mP
    it may or may not9 frcm time to t,Imedelegateto the local
    authorftfes.U”

         In our opinfom,tkm City of Llano doea not haye the power tc
requirethe Lower Cclcradclaivo~Aa+JnoPtyyuhich is a governmentsal
agency,to pay rentalfor Uhe ur3eOr t&e etreets frasaid efty.




m-m-da

APPROVBDAPR 18, 15~41

/a/ Grover Sellers

FIBT ASSISTART
ATl!CIWYGElW.RAL